Citation Nr: 1741697	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-03 011	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for cervicitis with dysplasia.

3.  Entitlement to a rating higher than 30 percent for right knee chondromalacia.

4.  Entitlement to a rating higher than 50 percent for left knee chondromalacia, status post arthroscopy.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to March 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, in support of her claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

In January 2015, the Board issued a decision finding rating reductions for the bilateral (right and left) knee disability appropriate, also denying service connection for a bilateral big toe disability while granting service connection for anxiety disorder, mood disorder, and psychotic disorder.  The Board also reopened the previously-denied claim for service connection for cervicitis with dysplasia because there was the required new and material evidence since a prior, final and binding, decision earlier considering and denying this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded it and the claims for service connection for obstructive sleep apnea and a stomach disorder for further development.

In response to that decision the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only insofar as the Board had determined the reductions in ratings for the bilateral knee disability were warranted.  And in an August 2015 Order since issued, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's January 2015 decision concluding those reductions in ratings were proper and remanding these claims to the Board for further proceedings consistent with the Order.  


In February 2016, after receiving the case back from the Court, the Board issued another decision - this time, however, restoring the ratings for the bilateral knee disability, also though denying service connection for obstructive sleep apnea and a stomach disorder.  As well, the Board again remanded the claim for service connection for cervicitis with dysplasia, as well as for adjudication of whether higher (i.e., increased) ratings are warranted for the bilateral knee disability.

In response to that decision the Veteran filed a timely appeal to the Court/CAVC, but only insofar as the Board had denied her claim of entitlement to service connection for obstructive sleep apnea.  And in a November 2016 Order since issued, the Court granted a JMPR, vacating the Board's February 2016 decision concluding that service connection for obstructive sleep apnea was not warranted and remanding this claim to the Board for further proceedings consistent with the Order.  The file since has been returned to the Board in furtherance of this.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so she is afforded every possible consideration.


As concerning the Veteran's obstructive sleep apnea, as discussed in the November 2016 JMPR, the Board erred in its duty to assist by not obtaining an adequate examination.  The JMPR noted that the Board did not address why it determined that the opinion of a March 2015 VA compensation examiner was adequate as it appeared to discount the Veteran's lay testimony of sleep disturbance during her service.  Therefore, a remand is necessary to provide the Veteran a new VA compensation examination.

Regarding the Veteran's cervicitis with dysplasia, she was provided a VA compensation examination in March 2015 with a consequent medical opinion.  The examiner phrased the opinion as a positive one in that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion, however, appears to contrarily indicate that the cervicitis with dysplasia is not related to the Veteran's military service or otherwise attributable to it.  An addendum medical opinion in April 2015 was obtained as per an April 2015 Supplemental Statement of the Case (SSOC).  A copy of this addendum opinion is not of record, however.  Consequently, a remand of this claim is required to obtain a copy of the April 2015 addendum opinion.

As regards the Veteran's bilateral knee disability, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's recent VA examination findings, from November 2016, and notices these findings do not meet the specifications of Correia.  The examination contains range-of-motion testing for active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Given this, these examination findings are inadequate for a contemporaneous rating.  

Moreover, as for the Veteran's left knee, in particular, she underwent arthroscopic surgery in December 2016 - after the most recent examination.  Consequently, 
re-examination is needed according to 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED the following additional development and consideration:

1.  Obtain all additional evaluation or treatment records needing to be obtained.  This includes, but is not limited to, records of treatment received from the Tennessee Valley VA Healthcare system as well as a copy of the April 14, 2015, addendum from the March 2015 VA compensation examiner.  If any such records identified by the Veteran are unavailable, she must be informed and notations of the unavailability of the records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims file so they may be considered.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed obstructive sleep apnea.  Her claims file, including a complete copy of this remand and the JMPR, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  


The examiner is asked to answer the following: 

(a) Whether it is as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea incepted during her active military service from July 1979 to March 1984; or alternatively is otherwise related or attributable to her service.

In providing this opinion, the examiner should consider the Veteran's testimony describing how, during her service, she once jumped out of bed and ran into a wall trying to catch her breath.  The examiner should also consider lay statements received in September 2015 regarding witnessed problems with the Veteran sleeping, including loud snoring, teeth grinding, gasping for breath, and periods of not breathing.  

When responding, it is most essential the examiner provide explanatory rationale for all opinions expressed and conclusions reached, preferably citing to specific evidence in the file as support.  If the examiner must resort to mere speculation to render the requested opinion, he/she must state what reasons, with specificity, the question being asked is outside the scope or realm of a medical professional conversant in VA practices, what additional evidence, if available, would allow for a more definitive response, or whatever the reason is for not being able to respond more definitively.


3.  After receipt of all additional records, have the Veteran reexamined to reassess the severity of her service-connected bilateral knee disability.  Her claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected bilateral knee disability.  In particular, the examiner is asked to provide the following specific information:

(a) The range of motion of the bilateral knees and the point where pain begins.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so;

(b) The range of motion on repetitive testing, including again specifying the point where pain begins.  This information must also be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results; 

(c) Whether there is any additional limitation of motion or function or functional loss otherwise, including due to weakness, premature or excess fatigability, incoordination, lack of endurance, less movement, etc., including discussion of how and to what extent range of motion is additionally limited during a flare-up; 
(d) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis; 

(e) The functional impairment associated with the bilateral knee disability, including the effects of this disability on the Veteran's occupational and daily activities.

When responding, it is most essential the examiner provide explanatory rationale for all opinions expressed and conclusions reached, preferably citing to specific evidence in the file as support.  If the examiner must resort to mere speculation to render the requested opinion, he/she must state what reasons, with specificity, the question being asked is outside the scope or realm of a medical professional conversant in VA practices, what additional evidence, if available, would allow for a more definitive response, or whatever the reason is for not being able to respond more definitively.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If they do not, return the report to the examiner for all needed additional information.  38 C.F.R. § 4.2.
5.  Then readjudicate these claims in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

